GERMAN, Commissioner.
After a careful consideration of motion for rehearing by defendants in error, we are still convinced that we reached the right result as expressed in our original opinion herein. Much alarm is manifested 'by defendants in error as to results concerning surveys north of the Pedro de la Garza Survey which they are afraid may follow from our opinion. This is based on statements in the opinion which were largely argumentative and were not intended to be considered as a judicial determination of the location of any boundaries not necessarily involved in the decision of this particular - case. In order, therefore, that we may define with as much ' certainty as possible .the results of our decision, we make the following comment:
It is our conclusion, based upon the facts of this particular record,, that Ingalls, in preparing field notes for the various surveys made by him in 1881, intended to use as a boundary for said surveys the east line of T. & N. O. Surveys located at a point where, when protracted, it would' intersect the north line of the Howard Survey, as now established, at a point approximately 487 varas west of its N. E. corner; and to also use as boundaries for said surveys the Howard and Russell Surveys and the N. W. corner of the McGaffey League, as they are now.established on the ground.
We are further of the opinion, as-shown by the record in this case, that In-galls intended to appropriate to these surveys all of the vacant land lying south of the N. E. corner of T. & N. O. Survey No. 306 and the S. E. corner of T. & N. O. Survey No. 305, and east of the east line of the T. & N. O. Surveys, located as above indicated, and the Howard and Russell Surveys on the west, and extending east to the O’Conner and Coleman Surveys, and at least as far east as the mapped location of the west lines of the Gahagen Survey and the small surveys adjoining it; as pointed out in the original opinion.
The motion for rehearing by defendants in error is overruled.
Opinion adopted by the Supreme Court.